Appellate Docket Number: ^"X— I 5 -OqSLS^ "CV/
Appellate Case Style: D-^VCV-Vsla              V_x2Jb_V £Jl_S        *HoAi1 P. 4-V f> lA                                          Last Name:

Last Name:       VV&Mt\                                                   Suffix:

                                                                          Law Firm Name:
                                                                                                                 WA
Suffix:

Pro Se: gT                                                                Address 1:

                                                                          Address 2:

                                                                          City:
                                                                          State:     Texas                        Zip+4:
                                                                          Telephone:                                    ext.


                                                                          Fax:

                                                                          Email:

                                                                          SBN:


HI. Appellee                                                              IV. Appellee Attorney(s)
I | Person     Q'Organization (choose one)                                n       Lead Attorney      vJr\ ^*vcL4jr\
                                                                          First Name:

First Name: TW. Sk V&L                 V. Perfection Of Appeal And Jurisdiction

Nat^e©fCase(Subjef;tfnatterqrtypepFcase): LU U^:                     OV -^^^^'iSHlVW^Jk
Datefcrde?or judgment signed: ACi&/^ ^%< ^D,l+                            Type ofjudgment: £\vu_ ^ C_OOA CjQJ^
Date notice ofappeal filed in trial court: Vo'/ A
If mailedto the trial court clerk, also gjve the date mailed:

Interlocutory appealafappealk'bTe order: [ZJYes • No £>£,pV^W\WeA V# 21^6
If yes, ple^eipeDify .statutory or other basis onwhich interlocutory order is appealable (See TRAP 28):

Accelerated appeal (See TRAP 28):            • Yes • No
If yes, please specify statutory or other basis on whichappeal is accelerated:


Parental Termination orChild Protection? (See TRAP 28.4): fjYes 0No

Permissive? (See TRAP 28.3):                  DYes 0 No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      • Yes llfNo
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:         LI Yes LI No
If yes, please specify statutory or other basis for such status:

Does this case involve an amountunder $100,000? •               Yes 0No
Judgment or order disposes of all parties and issues: LI Yes [jJNo
Appeal from final judgment:                              Q Yes Q No
Does the appeal involve the constitutionality orthe validity ofa statute, rule, orordinance?     0 Yes L|No

VI. Actions Extending Time To Perfect Appeal

Motion forNew Trial:                 L]Yes •        No             If yes, date filed
Motion to Modify Judgment:
RequestforFindings of Fact
and Conclusions of Law:
                                     LlYes •
                                    • Yes [H No
                                                    No             If yes, date filed
                                                                   If yes, datefiled        KJlrr
                                     IHYes    l~l No               If yes, date filed:
Motion to Reinstate:                 l_i      i_i
                                     •   Yes D No                  If yes, date filed:
Motion underTRCP 306a:               ^        L"J
 Other:                              DYes D No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copyof affidavit, and extension motion if filed.)

 Affidavit filed intrial court:     0 Yes •         No             If yes, date filed:
 Contest filed intrial court:       LlYes 0No                      If yes, date filed:

 Date ruling on contest due:

 Ruling oncontest: • Sustained           • Overruled               Date ofruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection inbankruptcy which might affect this appeal?    Q Yes [T^No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                        Bankruptcy Case Number:




IX. Trial Court And Record


Court: U*4Vk SSK5I C_JJUv4                                          Clerk's Record:

County: _S W\jlkv\          C_jO .                                  Trial Court Clerk:    ^District •     County
Trial Court Docket Number (Cause No.): \ IH - D*") 1^*5 " H         Was clerk's record requested?     f^^es        ] No
                                                                    If yes, date requested:
                                          How.
Trial Judge (who tried or disposed ofcase): ChriiVi \L d*V\ A
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? rn Yes r]No l)(\ tCfUU/l'')




                                                              Page 3 of 7
 ] Court Reporter                         ] Court Recorder
Q Official                               • Substitute


First Name:                                              ON \C\T&^
Middle Name:

Last Name:

Suffix:

Address 1:

Address 2:

City:
State:    Texas                       Zip + 4:
Telephone:                              ext.                                                                                  Add Another
                                                                                                                                Reporter
Fax:

Email:


X. Supersedeas Bond

Supersedeas bond filed: • Yes Q^No               Ifyes, date filed:
Will file: DYes B'No


XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?      0 Yes LI No
If yes, briefly state the basis for your request:

              -Lc*v\ fovtun                [niu r\L VAttorney's fees (trial):
Attorney's fees (appellate):
Other:

If other, please specify:

                                                                                               /v//f
Will you challenge this Court's jurisdiction?   • Yes LI No
Does judgment have language thatone or more parties "take nothing"?         L) Yes LI No
Does judgment have a Mother Hubbard clause? L]Yes L] No
Other basis for finality?
Rate the complexity ofthe case (use 1for least and 5 for most complex): Lll L|2 LI 3 L|4 LI 5
Please make my answer tothepreceding questions known to other parties inthis case.            LIYes LI No
Can theparties agree onan appellate mediator? LIYes LI No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                    Telephone                     Fax                      Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters

List any pending or pastrelated appeals before thisor anyother Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

      Vs.
                                                           JVJ/rr




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellatecounsel,that counsel will take over representationof the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committeeto transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do youwant this case to be considered for inclusion in thePro Bono Program?               Lj Yes LI No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?    LJ Yes LJ No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health andHuman Services Federal Poverty Guidelines?              O Yes LI No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? LIYes U No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:




Printed Name:                                                                             State Bar No.:




Electronic Signature:
    (Optional)




                                                                Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature of counsel (or pro se party)                                   Electronic Signature:
                                                                                (Optional)

                                                                         State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificateof service must be signed by the person who made the serviceand must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:


First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     Texas                      Zip+4:
Email:

If Attorney, Representing Party's Name:




                                                               Page 7 of 7
CJluvVL . ^awv LSTILs,

 TVLu TE/ftS        ^^703^
                                                  ^Si^cwc?weaI^
                                                   12mc^oMppeate District
                                                         NOV 1 8 2015
                                                       TYLEii TtiXAS
K\ft\\B/\W l^tW ^CAS                                JttMfiSTBs. CLERK




      Tv;m Lliuri (Loi^ muywW. uq-DUs-m-




 bM    tW_      Louirt Ibr^uo^i fab        LCx i fc, APP, p. 3